RILEY, Judge,
dissenting with separate opinion.
I respectfully dissent from the majority's decision affirming the juvenile court's order which dismisses P.S.S.'s petition to establish paternity. While I agree with the majority's stance on the jurisdictional issue, I part ways with their treatment of the merits of P.S.8.'s action.
The inquiry whether a child is a child of the marriage is a determination by the dissolution court of who the child's parents are for purposes of custody, visitation and support. Russell v. Russell, 682 N.E.2d 513, 517 (Ind.1997). In paternity proceedings, the inquiry is whether a particular man is the child's biological father. Id. If so, similar determinations as to support, custody and visitation are made. Id. A determination as to whether a child is a child of the marriage in a dissolution proceeding is not necessarily a determination that the divorcing husband is the biological father of the child. Id. However, there are some cireumstances in which a determination in a dissolution proceeding as to whether a child is a child of the marriage is equivalent to a paternity determination, i.e., determination that the divorcing husband is or is not the child's biological father. Id.
In many cases, the parties to the disso-Tution will stipulate or otherwise explicitly or implicitly agree that the child is a child of the marriage. In such cases, although the dissolution court does not identify the child's biological father, the determination is the legal equivalent of a paternity determination in the sense that the parties to the dissolution-the divorcing husband and wife-will be precluded from later challenging that determination, except in extraordinary cireumstances. Id. Nevertheless, a child is not precluded by the dissolution court's finding from filing a sepa*770rate action in juvenile court to establish paternity at a later time. Id.; see also J.W.L . by J.L.M. v. A.J.P., 682 N.E.2d 519 (Ind.1997). This is exactly the instant scenario: the minor child, P.S.S., filed a separate cause in juvenile court to establish her paternity.
As a basis for its reason to dismiss P.S.S.'s petition-and which was affirmed by the majority-the juvenile court appeared to focus on an interim order issued by the trial court during the dissolution proceedings which contained a single annotation that "[blefore the presumption that the husband is the father of the child, [P.S.8.], can be rebutted, there must be a [GAL] for said child. The court now appoints [GAL] for the child, [P.S.S.]. Dissolution will be deferred pending resolution of the issue of paternity." (Appellant's App. p. 39). Although the issue of P.S.8.'s paternity might have been raised during the divorce proceedings, this is not determinative to vest jurisdiction over the paternity petition with the trial court. In Russell, our supreme court stated that if the issue of whether a child is a child of the marriage is vigorously contested, the dissolution court has the authority to follow appropriate procedures for making paternity determinations. Russell v. Russell, 682 N.E.2d 513, 518 (Ind.1997) (emphasis added).
When a dissolution court makes its determination as to whether the child is or is not a child of the marriage under such cireumstances and based upon and consistent with the results of the blood or genetic testing, such a determination, (1) in addition to having the preclusive ef-feet on the divorcing husband and wife [ ], () will constitute a determination in all but the most extraordinary cireum-stances that the divorcing husband is or is not the biological father of the child, precluding a child, putative father, or other person from challenging that determination in subsequent or collateral proceedings.
Id. Besides the single annotation in the trial court's interim order alluding to the appointment of a GAL, the record lacks any indication that P.S.S.'s paternity issue was vigorously contested during the divorce proceedings. As a result, I would conclude that P.S.S., By Next Friend, is entitled to bring a paternity action before the juvenile court.